         Case 5:20-cv-00084-JKP Document 15 Filed 06/02/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

KEVIN SPROSS,

                      Plaintiff,

v.                                                        Case No. 5:20-CV-0084-JKP-RBF

ALLY FINANCIAL, INC.,

                      Defendant.

                                   ORDER OF DISMISSAL

       Based upon the Stipulation of Dismissal (ECF No. 14) and pursuant to Fed. R. Civ. P.

41(a)(1)(A)(ii), this action is DISMISSED without prejudice and without costs to any party. The

Clerk of Court is directed to close this case.

       SIGNED this 2nd day of June 2020.



                                            JASON PULLIAM
                                            UNITED STATES DISTRICT JUDGE
